PER CURIAM.
This is the second writ of error in this case. Cole Motor Car Co. v. Hurst, 228 Fed. 280, 142 C. C. A. 572. No new question is presented by the record brought up by the pending’writ of error. What the plaintiff in error seeks is a reconsideration and reversal of rulings formerly made by this court. Assuming, without deciding, that under exceptional circumstances questions decided on one writ of error or appeal are open for reconsideration by the same appellate court on a subsequent writ of error or appeal in the same case, this case is not deemed to be one calling for the exercise of such power, as it presents no exceptional feature to justify a reopening of the questions which were disposed of by this court’s former decision.
The judgment is affirmed.